Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
12, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 12, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00408-CV
____________
 
IN RE JAMES D. STRACHAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
5, 2009, relator, James D. Strachan, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable William R. Burke, Jr., sitting by assignment in the 434th District
Court of Fort Bend County, to vacate his orders signed on April 2, 2009, and
void his stay of discovery.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
his related emergency motion to stay.  
PER CURIAM
Panel consists of Justices Anderson,
Seymore, and Brown.